Citation Nr: 1604938	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-34 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the United States Navy from January 1973 to January 1975, with two months and 29 days of additional prior active military service.  Moreover, he had additional service in the Reserves from which he entered Retired Reserve status in January 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to service connection for a left knee disorder.  The Veteran appealed the denial in this decision and the matter is now before the Board.  The Agency of Original Jurisdiction (AOJ) for this matter is the RO in Louisville, Kentucky.

This matter was previously before the Board in August 2012 and January 2015, at which times the Board remanded it for additional procedural and evidentiary development.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the claim of entitlement to service connection for a left knee disorder for additional evidentiary and procedural development.  

The Veteran has contended that his left knee disorder is caused by his right knee disability, for which he was granted service connection in a June 2013 rating decision and which was assigned an effective date of April 3, 2007.  In an October 2014 written brief, the Veteran's representative contended that an altered gait was the cause of his left knee symptoms.  Moreover, in a December 2015 written brief, the Veteran's representative again reiterated this contentions, and further stated that his service-connected right knee disability caused and/or aggravated his left knee disorder beyond normal progression by placing additional stain on the left knee joint and/or altering his gait.  

The left knee disorder claim must be remanded to afford the Veteran another VA examination.  Specifically, while the June 2013 VA examination report and other treatment records show a current diagnosis of degenerative joint disease (DJD) of the bilateral knees with degenerative patellar spurring, the claims file does not include evidence addressing the relationship between his service-connected right knee disability and his left knee disorder.  Although the claims file includes a March 2015 addendum medical opinion from a VA examiner that determined that his left knee disorder was not due to an in-service injury or event and that his right knee disability is unrelated to his left knee disorder by virtue of being an undiagnosed systemic condition, this addendum opinion did not specifically address whether his left knee disorder was caused or aggravated by his right knee disability.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  In fact, although the Veteran and his representative have contended that his left knee disorder is due to a service-connected disability, the claims file does not include any medical evidence considering and discussing whether the Veteran's right knee disability caused or aggravated his left knee disorder.  Thus, he should be afforded a new VA examination for his left knee disorder claim.  

Moreover, although the Veteran was provided with a notice letter in July 2007 regarding service connection for his left knee disorder, there is no indication in the record that he was made aware of VA regulations and evidence necessary to substantiate a claim of service connection on a secondary basis for this disorder.  See 38 C.F.R. §§ 3.159, 3.310 (2015).  Thus, this matter must be remanded to rectify this procedural due process deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the requirements to substantiate his service connection claim for a left knee disorder based on secondary service connection.  The content of the letter should comply with the requirements of 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b), and 38 C.F.R. § 3.310.  Associate any responses or documentation received with the Veteran's claims file.

2.  Following the above developments, request and schedule the Veteran for a VA examination with an appropriate examiner to assess any current symptoms and diagnoses of the left knee, and to obtain an opinion as to the etiology of any such symptoms and diagnoses.  The entire claims file, including this Remand, should be made available to the examiner, and the examiner should indicate review of such records, including the Veteran's service treatment records.

The examiner should specifically determine and diagnose the Veteran's left knee disorder, if any disorder is present, and state whether this disorder is at least as likely as not (i.e., a 50 percent degree of probability or greater) (a) caused by, or (b) aggravated by his service-connected right knee disability.

Any indicated diagnostic tests and studies should be accomplished and all pertinent symptomatology and findings should be reported in detail.  Specifically, the examination report should contain a detailed account of all manifestations of the left knee disorder symptoms, if any are present, and the examiner should provide a detailed rationale for all opinions and conclusions expressed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.  The term "aggravated by" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

3.  After completing all indicated developments above, readjudicate the claim of entitlement to service connection for a left knee disorder in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

